Exhibit 10.15

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of November 7,
2019, is made by and among Venus Concept Inc. (formerly named Restoration
Robotics, Inc. (“Restoration Robotics”)), a Delaware corporation (the “Company”)
and the investors listed on Schedule I hereto (together with their Permitted
Transferees that become party hereto, the “Investors”).

RECITALS

WHEREAS, the Company, Venus Concept Ltd., a company organized under the laws of
the State of Israel (“Venus Concept”) and Radiant Merger Sub Ltd., a direct
wholly-owned subsidiary of the Company (“Radiant Merger Sub”) entered into that
certain Agreement and Plan of Merger and Reorganization, dated as of March 15,
2019 (the “Merger Agreement”), pursuant to which Radiant Merger Sub merged with
and into Venus Concept upon the Effective Time (as defined in the Merger
Agreement) and Venus Concept continued as the surviving company (the “Merger”),
upon satisfaction of the terms and conditions set forth in the Merger Agreement;
and

WHEREAS, the Company, Venus Concept and the Investors entered into that certain
Note Purchase Agreements, each dated as of June 25, 2019 or August 21, 2019
(together, the “Note Purchase Agreements”), pursuant to which Venus Concept
issued to the Investors an aggregate of $29.05 million aggregate principal
amount of senior subordinated unsecured promissory notes (the “Convertible
Notes”) convertible into share of the Company immediately following the
Effective Time (as defined in the Merger Agreement) and consummation of the
Merger;

WHEREAS, pursuant to the terms of the Note Purchase Agreements, the Company
agreed to provide registration rights to the Investors.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1

EFFECTIVENESS

Section 1.1    Effectiveness. This Agreement shall become effective upon the
Effective Time of the Merger and the consummation of the Merger.

ARTICLE 2

DEFINITIONS

Section 2.1    Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company:
(i) would be required to be



--------------------------------------------------------------------------------

made in any Registration Statement filed with the SEC by the Company so that
such Registration Statement, from and after its effective date, does not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
(ii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement; and (iii) the
Company has a bona fide business purpose for not disclosing publicly.

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of any Investor. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).

“Demand Registration Request” shall have the meaning set forth in
Section 3.1.1(a).

“Demand Registration Statement” shall have the meaning set forth in
Section 3.1.1(c).

“Demand Suspension” shall have the meaning set forth in Section 3.1.5.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

“Loss” shall have the meaning set forth in Section 3.6.1.

“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.

 

- 2 -



--------------------------------------------------------------------------------

“Permitted Transferee” means any Affiliate of any Investor.

“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.

“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.

“PIPE Registration Rights Agreement” shall have the meaning set forth in
Section 3.3.2.

“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).

“Registrable Securities” means (i) all shares of Common Stock that are not then
subject to forfeiture to the Company, (ii) all shares of Common Stock issuable
upon exercise, conversion or exchange of any option, warrant or convertible
security not then subject to vesting or forfeiture to the Company and (iii) all
shares of Common Stock directly or indirectly issued or then issuable with
respect to the securities referred to in clauses (i) or (ii) above by way of a
stock dividend or stock split, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (w) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such Registration
Statement, (x) such securities shall have been Transferred pursuant to Rule 144,
(y) such holder is able to immediately sell such securities under Rule 144
without any restrictions on transfer (including without application of
paragraphs (c), (d), (e), (f) and (h) of Rule 144, and for purposes of
Section 3.2, Rule 144(e) shall be applied as if such holder is an Affiliate), as
reasonably determined by the Investor, or (z) such securities shall have ceased
to be outstanding.

“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement. The
terms “register”, “registered” and “registering” shall have correlative
meanings.

“Registration Expenses” shall have the meaning set forth in Section 3.5.5.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.

 

- 3 -



--------------------------------------------------------------------------------

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Stockholder Information” shall have the meaning set forth in
Section 3.6.1.

“Shelf Period” shall have the meaning set forth in Section 3.2.3.

“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).

“Shelf Registration Request” shall have the meaning set forth in
Section 3.2.1(a).

“Shelf Registration Statement” shall have the meaning set forth in
Section 3.2.1(a).

“Shelf Suspension” shall have the meaning set forth in Section 3.2.3.

“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.4(a).

“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.

“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

 

- 4 -



--------------------------------------------------------------------------------

Section 2.2    Other Interpretive Provisions.

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c)    The term “including” is not limiting and means “including without
limitation.”

(d)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

(e)    Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE 3

REGISTRATION RIGHTS

The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Investor will perform and comply with such of the following provisions
as are applicable to such Investor.

Section 3.1    Demand Registration.

Section 3.1.1    Request for Demand Registration.

(a)    At any time following the effective date of this Agreement, the Investor
or Investors holding an aggregate of at least a majority in interest of the
outstanding shares of Registrable Securities shall have the right to make a
written request from time to time (a “Demand Registration Request”) to the
Company for Registration of all or part of the Registrable Securities held by
such Investors and any other Investor. Any such Registration pursuant to a
Demand Registration Request shall hereinafter be referred to as a “Demand
Registration”.

(b)    Each Demand Registration Request shall specify (x) the kind and aggregate
amount of Registrable Securities to be registered, provided that the anticipated
net proceeds from the Registrable Securities to be registered by all Investors
must be at least $5,000,000, and (y) the intended method or methods of
disposition thereof.

(c)    Upon receipt of a Demand Registration Request, the Company shall as
promptly as practicable file a Registration Statement (a “Demand Registration
Statement”) relating to such Demand Registration, and use its reasonable best
efforts to cause such Demand Registration Statement to be promptly declared
effective under the Securities Act.

Section 3.1.2    Limitation on Demand Registrations. The Company shall not be
obligated to take any action to effect any Demand Registration if a Demand
Registration was declared effective or an Underwritten Shelf Takedown requested
by the Investors was consummated within the preceding one hundred eighty
(180) days.

 

- 5 -



--------------------------------------------------------------------------------

Section 3.1.3    Demand Withdrawal. The Investors may withdraw all or any
portion of their Registrable Securities included in a Demand Registration from
such Demand Registration at any time prior to the effectiveness of the
applicable Demand Registration Statement. Upon receipt of a notice to such
effect from the Investor or Investors holding an aggregate of at least a
majority in interest of the outstanding shares of Registrable Securities with
respect to all of their Registrable Securities included in such Demand
Registration, the Company shall cease all efforts to secure effectiveness of the
applicable Demand Registration Statement.

Section 3.1.4    Effective Registration. The Company shall use reasonable best
efforts to cause the Demand Registration Statement to become effective and
remain effective for not less than one hundred eighty (180) days (or such
shorter period as will terminate when all Registrable Securities covered by such
Demand Registration Statement have been sold or withdrawn), or, if such Demand
Registration Statement relates to an Underwritten Public Offering, such longer
period as in the opinion of counsel for the underwriter or underwriters a
Prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer.

Section 3.1.5    Delay in Filing; Suspension of Registration. If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Investors, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension more than once during any twelve
(12)-month period for a period not to exceed sixty (60) days. In the case of a
Demand Suspension, the Investors shall suspend use of the applicable Prospectus
in connection with any sale or purchase, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Investors in writing upon the termination
of any Demand Suspension, amend or supplement the Prospectus, if necessary, so
it does not contain any untrue statement or omission and furnish to the
Investors such numbers of copies of the Prospectus as so amended or supplemented
as the Investors may reasonably request. The Company shall, if necessary,
supplement or amend the Demand Registration Statement, if required by the
registration form used by the Company for the Demand Registration or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder or as may reasonably be
requested by the Investor.

Section 3.2    Shelf Registration.

Section 3.2.1    Request for Shelf Registration.

(a)    At any time following the effective date of this Agreement, upon the
written request of the Investor or Investors holding an aggregate of at least a
majority in interest of the outstanding shares of Registrable Securities from
time to time (a “Shelf Registration Request”), the Company shall file with the
SEC a shelf Registration Statement pursuant to Rule

 

- 6 -



--------------------------------------------------------------------------------

415 under the Securities Act (“Shelf Registration Statement”) relating to the
offer and sale of Registrable Securities held by the Investors and any other
Investors from time to time in accordance with the methods of distribution
elected by the Investors, and the Company shall use its reasonable best efforts
to cause such Shelf Registration Statement to become effective under the
Securities Act no later than 75 days following such written request. Any such
Registration pursuant to a Shelf Registration Request shall hereinafter be
referred to as a “Shelf Registration.”

(b)    If on the date of the Shelf Registration Request the Company is not a
WKSI, then the Shelf Registration Request shall specify the aggregate amount of
Registrable Securities to be registered. The Company shall provide to the
Investors the information necessary to determine the Company’s status as a WKSI
upon request.

Section 3.2.2    Continued Effectiveness. The Company shall use its reasonable
best efforts to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the Prospectus forming part of the
Shelf Registration Statement to be usable by an Investor until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(a)(3) of the Securities Act and Rule 174 thereunder); and (ii) the
date as of which an Investor no longer holds Registrable Securities (such period
of effectiveness, the “Shelf Period”).

Section 3.2.3    Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Investors, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension more than one time during any twelve (12)-month
period for a period not to exceed thirty (30) consecutive days. In the case of a
Shelf Suspension, the Investors agree to suspend use of the applicable
Prospectus in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above.
The Company shall immediately notify the Investors in writing upon the
termination of any Shelf Suspension, amend or supplement the Prospectus, if
necessary, so it does not contain any untrue statement or omission and furnish
to the Investors such numbers of copies of the Prospectus as so amended or
supplemented as the Investors may reasonably request. The Company shall, if
necessary, supplement or amend the Shelf Registration Statement, if required by
the registration form used by the Company for the Shelf Registration Statement
or by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Investors.

Section 3.2.4    Shelf Takedown.

(a)    At any time the Company has an effective Shelf Registration Statement
with respect to the Investors’ Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, the Investor
or Investors holding an aggregate of at least a majority in interest of the
outstanding shares of Registrable Securities may make a written request (a
“Shelf Takedown Request”) to the Company to effect a Public Offering, including
an Underwritten Shelf Takedown, of all or a portion of the Investors’ and

 

- 7 -



--------------------------------------------------------------------------------

any other Investors Registrable Securities that may be registered under such
Shelf Registration Statement, and as soon as practicable the Company shall amend
or supplement the Shelf Registration Statement as necessary for such purpose.

(b)    All determinations as to whether to complete any Underwritten Shelf
Takedown and as to the timing, manner, price and other terms of any Underwritten
Shelf Takedown contemplated by this Section 3.2.4 shall be determined by the
Investors.

(c)    The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if (x) the anticipated net proceeds from the
Registrable Securities to be sold are not at least $5,000,000, or (y) a Demand
Registration was declared effective or an Underwritten Shelf Takedown requested
by the Investors was consummated within the preceding ninety (90) days.

Section 3.3    Piggyback Registration.

Section 3.3.1    Participation. If the Company at any time proposes to file a
Registration Statement under the Securities Act or to conduct a Public Offering
with respect to any offering of its equity securities for its own account or for
the account of any other Persons (other than (i) a Registration under Sections
3.1 or 3.2, (ii) a Registration on Form S-4 or Form S-8 or any successor form to
such forms or (iii) a Registration of securities solely relating to an offering
and sale to employees or directors of the Company or its subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement), then, as
soon as practicable (but in no event less than ten (10) Business Days prior to
the proposed date of filing of such Registration Statement or, in the case of a
Public Offering under a Shelf Registration Statement, the anticipated pricing or
trade date), the Company shall give written notice (a “Piggyback Notice”) of
such proposed filing or Public Offering to the Investors, and such Piggyback
Notice shall offer the Investors the opportunity to register under such
Registration Statement, or to sell in such Public Offering, such number of
Registrable Securities as the Investors may request in writing (a “Piggyback
Registration”). Subject to Section 3.3.2, the Company shall include in such
Registration Statement or in such Public Offering as applicable, all such
Registrable Securities that are requested to be included therein within seven
(7) Business Days after the receipt from the Investor of any such notice;
provided, however, that if at any time after giving written notice of its
intention to register or sell any securities and prior to the effective date of
the Registration Statement filed in connection with such Registration, or the
pricing or trade date of a Public Offering under a Shelf Registration Statement,
the Company determines for any reason not to register or sell or to delay the
Registration or sale of such securities, the Company shall give written notice
of such determination to the Investors and, thereupon, (i) in the case of a
determination not to register or sell, shall be relieved of its obligation to
register or sell any Registrable Securities in connection with such Registration
or Public Offering (but not from its obligation to pay the Registration Expenses
in connection therewith), without prejudice, however, to the rights of any
Investor to request that such Registration or sale be effected as a Demand
Registration under Section 3.1 or an Underwritten Shelf Takedown under
Section 3.2, as the case may be, and (ii) in the case of a determination to
delay Registration or sale, in the absence of a request for a Demand
Registration or an Underwritten Shelf Takedown, as the case may be, shall be
permitted to delay registering or selling any Registrable Securities, for the
same period as the delay in registering or selling such other securities. The
Investors shall have the right to withdraw all or part of their request for
inclusion of its Registrable Securities in a Piggyback Registration by giving
written notice to the Company of its request to withdraw.

 

- 8 -



--------------------------------------------------------------------------------

Section 3.3.2    Priority of Piggyback Registration. If the managing underwriter
or underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the Investors in writing that, in
its or their opinion, the aggregate number of securities that the Investors and
any other Persons intend to include in such offering exceeds the number that can
be sold in such offering without being likely to have a significant adverse
effect on the price, timing or distribution of the securities offered or the
market for the securities offered, then the securities to be included in such
Registration shall be (i) first, one hundred percent (100%) of the securities
that the Company proposes to sell, and (ii) second, and only if all the
securities referred to in clause (i) have been included, the aggregate number of
the Investors’ Registrable Securities and any Registrable Securities (as defined
in the Registration Agreement, dated November 7, 2019, by and among the Company
and certain investors therein (the “PIPE Registration Rights Agreement”) as of
the date hereof) held by the Piggyback Investors (as defined in the PIPE
Registration Rights Agreement as of the date hereof) who have sought to include
such Registrable Securities in the proposed offering, on a pro rata basis based
on such aggregate number of such securities, that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect and (iii) third, and only if all of the Registrable Securities referred
to in clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Registration.

Section 3.3.3    No Effect on Other Registrations. No Registration of
Registrable Securities effected pursuant to a request under this Section 3.3
shall be deemed to have been effected pursuant to Sections 3.1 and 3.2 or shall
relieve the Company of its obligations under Sections 3.1 and 3.2.

Section 3.3.4    Lock-Up Agreements. In connection with each Registration or
sale of Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as
an Underwritten Public Offering, the Company agrees to cause its directors and
executive officers, if requested by the underwriters in such Underwritten Public
Offering, to become bound by and to execute and deliver a customary lock-up
agreement with the underwriter(s) of such Underwritten Public Offering
restricting such directors and officers and their respective affiliated funds
from (a) transferring, directly or indirectly, any equity securities of the
Company held by such director, officer or affiliated fund or (b) entering into
any swap or other arrangement that transfers to another any of the economic
consequences of ownership of such securities during the period commencing on the
date of the final Prospectus relating to the Underwritten Public Offering and
ending on the date specified by the underwriters (such period not to exceed
ninety (90) days plus such additional period as may be requested by the Company
or an underwriter to accommodate regulatory restrictions on the publication or
other distribution of research reports and analyst recommendations and opinions,
if applicable).

Section 3.4    Registration Procedures.

Section 3.4.1    Requirements. In connection with the Company’s obligations
under Sections 3.1 – 3.4, the Company shall use its reasonable best efforts to
effect such Registration and to permit the sale of such Registrable Securities
in accordance with the intended

 

- 9 -



--------------------------------------------------------------------------------

method or methods of distribution thereof as expeditiously as reasonably
practicable, and in connection therewith the Company shall:

(a)    As promptly as practicable prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to the Investors, copies of all documents prepared
to be filed, which documents shall be subject to the review of such underwriters
and the Investors and their respective counsel, (y) make such changes in such
documents concerning an Investor prior to the filing thereof as such Investor,
or its counsel, may reasonably request and (z) except in the case of a
Registration under Section 3.3 not file any Registration Statement or Prospectus
or amendments or supplements thereto to which the Investors, in such capacity,
or the underwriters, if any, shall reasonably object;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by the Investors with Registrable Securities
covered by such Registration Statement, (y) reasonably requested by any Investor
(to the extent such request relates to information relating to such Investor),
or (z) necessary to keep such Registration Statement effective for the period of
time required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

(c)    notify the Investors and the managing underwriter or underwriters, if
any, and (if requested) confirm such notice in writing and provide copies of the
relevant documents, as soon as reasonably practicable after notice thereof is
received by the Company (a) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective, and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (b) of any
written comments by the SEC, or any request by the SEC or other federal or state
governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, (d) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects and (e) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(d)    promptly notify the Investors and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any

 

- 10 -



--------------------------------------------------------------------------------

preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, when any Issuer Free Writing Prospectus includes
information that may conflict with the information contained in the Registration
Statement, or, if for any other reason it shall be necessary during such time
period to amend or supplement such Registration Statement or Prospectus in order
to comply with the Securities Act and, as promptly as reasonably practicable
thereafter, prepare and file with the SEC, and furnish without charge to the
Investors and the managing underwriter or underwriters, if any, an amendment or
supplement to such Registration Statement or Prospectus, which shall correct
such misstatement or omission or effect such compliance;

(e)    to the extent the Company is eligible under the relevant provisions of
Rule 430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner) in order to ensure
that any Investor may be added to such Shelf Registration Statement at a later
time through the filing of a Prospectus supplement rather than a post-effective
amendment;

(f)    use its reasonable best efforts to prevent, or obtain the withdrawal of,
any stop order or other order or notice preventing or suspending the use of any
preliminary or final Prospectus;

(g)    promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and Investors agree should be included therein
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;

(h)    furnish to the Investors and each underwriter, if any, without charge, as
many conformed copies as the Investors or such underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);

(i)    deliver to the Investors and each underwriter, if any, without charge, as
many copies of the applicable Prospectus (including each preliminary Prospectus)
and any amendment or supplement thereto and such other documents as the
Investors or such underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by the Investors or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by the Investors and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto);

(j)    on or prior to the date on which the applicable Registration Statement
becomes effective, use its reasonable best efforts to register or qualify, and
cooperate with the

 

- 11 -



--------------------------------------------------------------------------------

Investors, the managing underwriter or underwriters, if any, and their
respective counsel, in connection with the Registration or qualification of such
Registrable Securities for offer and sale under the securities or “Blue Sky”
laws of each state and other jurisdiction as the Investors holding a majority of
the Registrable Securities included in any such Registration Statement, managing
underwriter or underwriters, if any, or their respective counsel reasonably
request in writing and do any and all other acts or things reasonably necessary
or advisable at Investors’ expense to keep such Registration or qualification in
effect for such period as required by Section 3.1 or Section 3.2, as applicable,
provided that the Company shall not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

(k)    cooperate with the Investors and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request prior to any sale of Registrable Securities to the underwriters;

(l)    use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(m)    make such representations and warranties to the Investors, and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in public offerings similar to the offering then being
undertaken;

(n)    enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Investors or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;

(o)    obtain for delivery to the Investors and to the underwriter or
underwriters, if any, an opinion or opinions from counsel for the Company dated
the most recent effective date of the Registration Statement or, in the event of
an Underwritten Public Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to the Investors or underwriters, as the case may be,
and their respective counsel;

(p)    in the case of an Underwritten Public Offering, obtain for delivery to
the Company and the managing underwriter or underwriters, with copies to the
Investors included in such Registration or sale, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type

 

- 12 -



--------------------------------------------------------------------------------

customarily covered by comfort letters as the managing underwriter or
underwriters reasonably request, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(q)    cooperate with each Investor selling Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(r)    use its reasonable best efforts to comply with all applicable securities
laws and, if a Registration Statement was filed, make available to its security
holders, as soon as reasonably practicable, an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act and the rules and regulations
promulgated thereunder;

(s)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;

(t)    use its reasonable best efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s equity securities are then listed or
quoted and on each inter-dealer quotation system on which any of the Company’s
equity securities are then quoted;

(u)    in the case of an Underwritten Public Offering, cause the senior
executive officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

(v)    take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

(w)    take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and

(x)    take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Section 3.4.2    Company Information Requests. The Company may require the
Investors to furnish to the Company such information regarding the distribution
of such securities and such other information relating to the Investors and
their ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of the Investors who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Investor agrees to furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

Section 3.5    Underwritten Offerings.

Section 3.5.1    Shelf and Demand Registrations. If requested by the
underwriters for any Underwritten Public Offering, pursuant to a Registration or
sale under Sections 3.1 or 3.2, the Company shall enter into an underwriting
agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, the Investors and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 3.6 of this Agreement. The Investors shall cooperate with
the Company in the negotiation of the underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof, and the Investors shall complete and execute all questionnaires, powers
of attorney and other documents reasonably requested by the underwriters and
required under the terms of such underwriting arrangements. The Investors shall
not be required to make any representations or warranties to or agreements with
the Company or the underwriters other than representations, warranties or
agreements regarding the Investors, Investor’s title to the Registrable
Securities, Investor’s intended method of distribution and any other
representations to be made by the Investor as are generally prevailing in
agreements of that type, and the aggregate amount of the liability of the
Investors under such agreement shall not exceed the Investors’ proceeds from the
sale of their Registrable Securities in the offering, net of underwriting
discounts and commissions but before expenses.

Section 3.5.2    Piggyback Registrations. If the Company proposes to register or
sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by the Investors pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration or sale all the
Registrable Securities to be offered and sold by such Investors among the
securities of the Company to be distributed by such underwriters in such
Registration or sale. The Investors shall be party to the underwriting agreement
between the Company and such underwriters and shall complete and execute all
questionnaires, powers of attorney and other documents reasonably requested by
the underwriters and required under the terms of such underwriting arrangements.
No Investor shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding an Investor, Investor’s title to the
Registrable Securities, Investor’s intended method of distribution and any other
representations to be made by the Investor as are generally prevailing in
agreements of that type, and the aggregate amount of the liability of any
Investor shall not exceed such Investor’s proceeds from the sale of its
Registrable Securities in the offering, net of underwriting discounts and
commissions but before expenses.

 

- 14 -



--------------------------------------------------------------------------------

Section 3.5.3    Selection of Underwriters; Selection of Counsel. In the case of
an Underwritten Public Offering under Sections 3.1 or 3.2, the managing
underwriter or underwriters to administer the offering shall be determined by
the Investor or Investors holding an aggregate of at least a majority in
interest of the outstanding shares of Registrable Securities, provided that such
underwriter or underwriters shall be reasonably acceptable to the Company. In
the case of an Underwritten Public Offering under Section 3.3, the managing
underwriter or underwriters to administer the offering shall be determined by
the Company; provided that such underwriter or underwriters shall be reasonably
acceptable to such Investors.

Section 3.5.4    No Inconsistent Agreements; Additional Rights. Neither the
Company nor any of its subsidiaries shall hereafter enter into, and neither the
Company nor any of its subsidiaries is currently a party to, any agreement with
respect to its securities that is inconsistent with the rights granted to the
Investors by this Agreement. Without approval of the Investor or Investors
holding an aggregate of at least a majority in interest of the outstanding
shares of Registrable Securities, neither the Company nor any of its
subsidiaries shall enter into any agreement granting registration or similar
rights to any Person, and the Company hereby represents and warrants that, as of
the date hereof, no registration or similar rights have been granted to any
other Person other than pursuant to this Agreement.

Section 3.5.5    Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system, (vii) all reasonable fees and
disbursements of one legal counsel for the Investors, (ix) any reasonable fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, (x) all fees and expenses of any special experts or other Persons
retained by the Company in connection with any Registration or sale, (xi) all of
the Company’s internal expenses (including all salaries and expenses of its
officers and employees performing legal or accounting duties) and (xii) all
expenses related to the “road show” for any Underwritten Public Offering,
including the reasonable out-of-pocket expenses of the Investors and
underwriters, if so requested. All such expenses are referred to herein as
“Registration Expenses”. The Company shall not be required to pay any fees and
disbursements to underwriters not customarily paid by the issuers of securities
in an offering similar to the applicable offering, including underwriting
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities.

 

- 15 -



--------------------------------------------------------------------------------

Section 3.6    Indemnification.

Section 3.6.1    Indemnification by the Company. The Company shall indemnify and
hold harmless, to the full extent permitted by law, the Investors, each
shareholder, member, limited or general partner of any Investor, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses as incurred and any indemnity and contribution
payments made to underwriters ) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities are registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or any other disclosure document produced by or on behalf of
the Company or any of its subsidiaries including any report and other document
filed under the Exchange Act, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading or
(iii) any violation or alleged violation by the Company or any of its
subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or other
document or report; provided, that the Investors shall not be entitled to
indemnification pursuant to this Section 3.6.1 in respect of any untrue
statement or omission contained in any information relating to any Investor
furnished in writing by such Investor to the Company specifically for inclusion
in a Registration Statement and used by the Company in conformity therewith
(such information “Selling Stockholder Information”). This indemnity shall be in
addition to any liability the Company may otherwise have. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Investors or any indemnified party and shall survive the Transfer
of such securities by any Investor and regardless of any indemnity agreed to in
the underwriting agreement that is less favorable to the Investors. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties.

Section 3.6.2    Indemnification by the Investors. Each Investor shall
(severally and not jointly) indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors and officers and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) from and against any Losses resulting from (i) any untrue statement of a
material fact in any Registration Statement under which such Registrable
Securities were registered or sold under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or (ii) any omission to state therein a

 

- 16 -



--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in such Investor’s Selling Stockholder Information. In no event shall
the liability of any Investor hereunder be greater in amount than the dollar
amount of the proceeds from the sale of its Registrable Securities in the
offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Investor pursuant to Section 3.6.4 and any amounts paid by such Investor as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale.

Section 3.6.3    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it forfeits substantive legal rights by reason of such delay or
failure) and (ii) permit such indemnifying party to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
however, that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (i) the indemnifying party has agreed in writing to pay such
fees or expenses, (ii) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after receipt of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (iii) the indemnified party has
reasonably concluded (based upon advice of its counsel) that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, or (iv) in the
reasonable judgment of any such Person (based upon advice of its counsel) a
conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action without the consent of the indemnified party. No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of an unconditional release
from all liability in respect to such claim or litigation without the prior
written consent of such indemnified party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld. It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 3.6.3, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict

 

- 17 -



--------------------------------------------------------------------------------

exists or may exist (based upon advice of counsel to an indemnified party)
between such indemnified party and the other indemnified parties, in each of
which cases the indemnifying party shall be obligated to pay the reasonable fees
and expenses of such additional counsel or counsels.

Section 3.6.4    Contribution. If for any reason the indemnification provided
for in Section 3.6.1 and Section 3.6.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in
Section 3.6.1 and Section 3.6.2), then the indemnifying party shall contribute
to the amount paid or payable by the indemnified party as a result of such Loss
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party or parties on the
other hand in connection with the acts, statements or omissions that resulted in
such Losses, as well as any other relevant equitable considerations. In
connection with any Registration Statement filed with the SEC by the Company,
the relative fault of the indemnifying party on the one hand and the indemnified
party on the other hand shall be determined by reference to, among other things,
whether any untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.6.4 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in this
Section 3.6.4. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 3.6.1 and 3.6.2 shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 3.6.4, in connection with any Registration Statement filed by the
Company, no Investor shall not be required to contribute any amount in excess of
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Investor pursuant to Section 3.6.2 and any amounts paid by such Investor as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale. If indemnification is available under this Section 3.6, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 3.6.1 and 3.6.2 hereof without regard to the provisions of
this Section 3.6.4. The remedies provided for in this Section 3.6 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

Section 3.7    Rules 144 and 144A and Regulation S. The Company shall file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of any Investor,
make publicly available such necessary information for so long as necessary to
permit sales that would otherwise be permitted by this Agreement pursuant to
Rule 144, Rule 144A or Regulation S

 

- 18 -



--------------------------------------------------------------------------------

under the Securities Act, as such rules may be amended from time to time or any
similar rule or regulation hereafter adopted by the SEC), and it will take such
further action as any Investor may reasonably request, all to the extent
required from time to time to enable the Investors to sell Registrable
Securities without Registration under the Securities Act in transactions that
would otherwise be permitted by this Agreement and within the limitation of the
exemptions provided by (i) Rule 144, Rule 144A or Regulation S under the
Securities Act, as such rules may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
Investor, the Company will deliver to the Investors a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.

Section 3.8    Existing Registration Statements. Notwithstanding anything herein
to the contrary and subject to applicable law and regulation, the Company may
satisfy any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to each Investor, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be, and is, amended or, subject
to applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify the Investors as selling
stockholders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement. To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements, by or at a specified time and
the Company has, in lieu of then filing such Registration Statements or having
such Registration Statements become effective, designated a previously filed or
effective Registration Statement as the relevant Registration Statement for such
purposes, in accordance with the preceding sentence, such references shall be
construed to refer to such designated Registration Statement, as amended or
supplemented in the manner contemplated by the immediately preceding sentence.

ARTICLE 4

MISCELLANEOUS

Section 4.1    Authority: Effect. Each party hereto represents and warrants to
and agrees with each other party that the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

Section 4.2    Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and
(i) delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:

If to the Company to:

Venus Concept Inc.

235 Yorkland Blvd, Suite 900

Toronto, Ontario M2J 4Y8

Attention: Domenic DiSisto

Email: ddisisto@venusconcept.com

With a copy to (which shall not constitute notice):

Reed Smith LLP

599 Lexington Avenue

New York, NY 10022

Facsimile: (212) 521 5450

Attention: Mark Pedretti

Email: mpedretti@reedsmith.com

If to an Investor, to address, telephone, facsimile and email address set forth
below the name of such Investor on the signature pages of the Note Purchase
Agreements.

Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.

Section 4.3    Termination and Effect of Termination. This Agreement shall
terminate upon the date on which the Investors no longer holds any Registrable
Securities, except for the provision of Sections 3.6, which shall survive any
such termination. No termination under this Agreement shall relieve any Person
of liability for breach or Registration Expenses incurred prior to termination.
In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 3.6 hereof shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.

Section 4.4    Permitted Transferees. The rights of the Investors hereunder may
be assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of the Investor. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 4.4 will be effective unless the Permitted Transferee to
which the assignment is being made, if not an Investor, has delivered to the
Company a written acknowledgment and

 

- 20 -



--------------------------------------------------------------------------------

agreement in form and substance reasonably satisfactory to the Company that the
Permitted Transferee will be bound by, and will be a party to, this Agreement. A
Permitted Transferee to whom rights are transferred pursuant to this Section 4.4
may not again transfer those rights to any other Permitted Transferee, other
than as provided in this Section 4.4.

Section 4.5    Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.

Section 4.6    Amendments. This Agreement may be amended, modified, extended or
terminated, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Investors holding a majority of the
outstanding Registrable Securities; provided, however, that any amendment,
modification or waivers to Sections 3.3 or 3.5.2 shall also require the consent
of the Investors (as defined in the PIPE Registration Rights Agreement as of the
date hereof) holding a majority of the outstanding Registrable Securities (as
defined in the PIPE Registration Rights Agreement as of the date hereof). Each
such amendment, modification, extension or termination shall be binding upon
each party hereto.

Section 4.7    Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.

Section 4.8    Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the state courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or

 

- 21 -



--------------------------------------------------------------------------------

relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above. Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 4.2 hereof is reasonably calculated to give actual notice.

Section 4.9    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

Section 4.10    Merger; Binding Effect, Etc. This Agreement constitutes the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective heirs,
representatives, successors and permitted assigns. Except as otherwise expressly
provided herein, neither the Investors nor any other party hereto may assign any
of its respective rights or delegate any of its respective obligations under
this Agreement without the prior written consent of the other parties hereto,
and any attempted assignment or delegation in violation of the foregoing shall
be null and void.

Section 4.11    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.

 

- 22 -



--------------------------------------------------------------------------------

Section 4.12    Severability. In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

Section 4.13    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and the Investors covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Investor or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Investor or any current or future member of any Investor or
any current or future director, officer, employee, partner or member of any
Investor or of any Affiliate or assignee thereof, as such, for any obligation of
any Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

[Signature pages follow]

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

Company:

 

Venus Concept Inc. By:  

/s/ Domenic Serafino

Name:   Domenic Serafino Title:   Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

Investors:

 

EW HEALTHCARE PARTNERS, L.P. By: Essex Woodlands Fund IX-GP, L.P.,
its General Partner By: Essex Woodlands IX, LLC,
its General Partner

By:   /s/ Scott Barry

Name:   R. Scott Barry

Title:   Authorized Signatory

 

EW HEALTHCARE PARTNERS-A, L.P. By: Essex Woodlands Fund IX-GP, L.P.,
its General Partner By: Essex Woodlands IX, LLC,
its General Partner

By:   /s/ Scott Barry

Name:   R. Scott Barry

Title:   Authorized Signatory

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

Investors:

 

HEALTHQUEST PARTNERS II, L.P. By: HealthQuest Venture Management II, L.L.C.,
its General Partner

By:   /s/ Garheng Kong

Name:   Garheng Kong

Title:   Managing Partner

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

Investors:

LONGITUDE VENTURE PARTNERS II, L.P.

By: Longitude Capital Partners II, LLC,

its General Partner

By:  

/s/ Juliet Bakker

Name:   Juliet T. Bakker

Title:   Managing Director

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

Investors: APERTURE VENTURE PARTNERS II, L.P. By: Aperture Venture II
Management, LLC, its General Partner By:   /s/ Anthony Natale Name: Anthony
Natale Title: Managing Member APERTURE VENTURE PARTNERS II-A, L.P. By: Aperture
Venture II Management, LLC, its General Partner By:   /s/ Anthony Natale Name:
Anthony Natale Title: Managing Member

 

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

APERTURE VENTURE PARTNERS II-B, L.P. By: Aperture Venture II Management, LLC,
its General Partner By:   /s/ Anthony Natale Name: Anthony Natale Title:
Managing Member

 

APERTURE VENTURE PARTNERS III, L.P. By: Aperture Venture II Management, LLC,
its General Partner By:   /s/ Anthony Natale Name: Anthony Natale Title:
Managing Member

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

 

Investors: MADRYN HEALTH PARTNERS, L.P. By: Madryn Health Advisors, LP Its:
General Partner

 

By: Madryn Health Advisors GP, LLC Its: General Partner

By:   /s/ Peter Faroni

Name:   Peter Faroni Title:   Member

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

Investors:

 

MADRYN HEALTH PARTNERS

(CAYMAN MASTER), L.P.

By: Madryn Health Advisors, LP Its: General Partner

By: Madryn Health Advisors GP, LLC Its: General Partner

By:   /s/ Peter Faroni

Name:   Peter Faroni Title:   Member

[Signature Page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.

Investors:

/s/ Fred Moll Fred Moll

[Signature Page to the Registration Rights Agreement]